Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
As for claim 1, the prior art fails to teach or disclose a soft box mount, including: 
a receiver block for receiving an expander strut of a soft box, that includes, in order, an inward part, a transverse pivot axis, and an outward part configured to receive a proximal end of the expander strut; 
a bar block which is configured to be movable between a first, non-use position, in which the inward part of the receiver block may intrude into a recessed part of the bar block, and a second, use position, in which a non-recessed part of the bar block urges, from a light source side, the inward part of the receiver block to assume a position radially inward of the pivot axis of the receiver block, thereby urging the outward part of the receiver block to assume a position radially outward of the pivot axis of the receiver block.

As for claim 6, the prior art fails to teach or disclose a soft box, including: 
a receiver block for receiving an expander strut of a soft box, wherein the receiver block includes, in order, an inward part, a transverse pivot axis, and an outward part configured to receive a proximal end of the expander strut
a bar block which is configured to be movable between a first, non-use position, in which the inward part of the receiver block may intrude into a recessed part of the bar block, and a second, use position, in which a non-recessed part of the bar block urges, from a light source side, the inward part of the receiver block to assume a position radially inward of the pivot axis of the receiver block, thereby urging the outward part of the receiver block to assume a position radially outward of the pivot axis of the receiver block
a spring biasing the bar block towards a radially outward side, to the use position; a radially oriented press button, which is configured to allow a user to compress the spring, thereby allowing the bar block to move to its non-use position; and at least one other like soft box mount and a mounting ring holding the one and the at least one other soft box mount to form a soft box mount arrangement, wherein the press buttons extend through the mounting ring; a plurality of expander struts; and an at least partially light reflecting sheet material in use expanded by the expander struts.
	As for claim 12, the prior art fails to teach or disclose a soft box, including: a soft box mount arrangement, comprising:
a receiver block for receiving an expander strut of a soft box, wherein the receiver block includes, in order, an inward part, a transverse pivot axis, and an outward part to receive a proximal end of the expander strut; 
a bar block which is configured to be movable between a first, non-use position, in which the inward part of the receiver block may intrude into a recessed part of the bar block, and a second, use position, in which a non-recessed part of the bar block urges, from a light source side, the inward part of the receiver block to assume a position radially inward of the pivot axis of the receiver block, thereby urging the outward part of the receiver block to assume a position radially outward of the pivot axis of the receiver block; and at least one other like soft box mount and a mounting ring holding the one and the at least one other soft box mount to form a soft box mount arrangement, wherein the mounting ring extends substantially in a plane, and the one and the at least one other soft box mount are fixed to the mounting ring from one side of the ring; a plurality of expander struts; and an at least partially light reflecting sheet material in use expanded by the expander struts.

The closest prior art found was Chen CN 209590496 (provided in the applicant’s IDS). Chen discloses a soft box mount, including: a receiver block  (4, FIG 4) for receiving an expander (3, p. 4, fourth paragraph) strut of a soft box, wherein the receiver block includes, in order, an inward part (tapered portion of 4 shown near reference numeral 64), a transverse pivot axis (appears to be in claimed order but not clearly taught: pivot axis of 4, compare Figures 4, 10, and 11), and an outward part (distal portion of 4), the outward part of the receiver block being configured to receive a proximal end of the expander strut (see 3 Fig 2); and a bar block 51 which is configured to be movable between a first, non-use position, in which the inward part of the receiver 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SELIGMAN ‘598, LIN ‘083, MALKANOV ‘603, HARLOCKER ‘989, and BOERUP ‘242 disclose relevant expanding soft box devices similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875